Curia.

It is true, according to Briggs ads. Van Loon, that where the plaintiff’s attorney receives notice of retainer, all his subsequent notices must be served on the attorney; but that does not mean in cases where a notice has already been regularly served on the defendant, either personally or by affixing. An exception is created by the 13th rule of January term, 1799. The 5th rule of April term, 1796, had made service of the rule to plead valid by affixing notice in the clerk’s office, where no attorney had given notice of retainer. This was found inconvenient; for though an attorney was retained, and gave notice of retainer within a short time after the return of the writ, yet a default might be taken against his client without his ever hearing of the rule against, him. To remedy his defect the 13th rule of January term, 1799, professing in terms to remedy the omission, provided that though notice of the rule to plead had been affixed, yet where a notice of retainer should be afterwards received, the plaintiff’s attorney should be holden to make a new service on the defendant’s attorney. The latter rule admits, that without such a provision, no new service would be necessary; but it provides for no case ■ except notice of the rule to plead. In relation to all other services by affixing, they are complete and need not be repeated. No notice, whatever, therefore,' was necessary upon the defendant’s attorney, ox *117his agent, admitting this to be a proper case for affixing, which is not disputed. Of course, the defendant’s attorney * , . m. cannot complain that the second notice was too short. The motion must be denied with costs.
Motion denied.